         Case 4:20-cv-00084-LPR Document 23 Filed 05/18/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JOANNA WOODFORK                                                                   PLAINTIFF


v.                           Case No. 4:20-cv-00084-LPR


DARRELL ELKINS                                                                   DEFENDANT

                                         JUDGMENT

       Consistent with the Order that was entered on May 18, 2020, it is considered, ordered, and

adjudged that this case is DISMISSED without prejudice. The Court certifies that an in forma

pauperis appeal from this Judgment and accompanying Order would not be taken in good faith,

pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ADJUDGED this 18th day of May 2020.




                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
